875 F.2d 863
50 Fair Empl. Prac. Cas. (BNA) 600
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Madeleinn v. GARRETT, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF EDUCATION, Defendant-Appellee.
No. 88-1991.
United States Court of Appeals, Sixth Circuit.
May 23, 1989.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Madeleinn V. Garrett appeals the grant of summary judgment in favor of the defendant Michigan Department of Education.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Garrett brought suit alleging that the defendant unlawfully discriminated against her on the basis of her race by denying her opportunities for promotion.  Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sec. 2000e, et seq.  The district court granted defendant's motion for summary judgment.  The court found that there was no genuine issue of material fact inasmuch as the evidence clearly demonstrated that Garrett was not promoted because she was not qualified.


3
Upon review of a grant of summary judgment, the same standard as originally applied by the district court is employed.   Hines v. Joy Mfg. Co., 850 F.2d 1146, 1149 (6th Cir.1988).  The moving party must point to an "absence of evidence to support the nonmoving party's case."   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).  The burden then falls upon the nonmovant to produce evidence to show that there is a genuine issue for trial.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


4
Upon review, we find no error.  The record reflects that Garrett failed to establish a prima facie case.


5
Accordingly, for the reasons set forth in the district court's August 30, 1988 opinion, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.